Citation Nr: 0900273	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUES

1. Entitlement to service connection for a right foot 
disability, claimed as secondary to a service-connected right 
ankle disability.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
concussion.

3. Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture with fusion.

4. Entitlement to a rating in excess of 10 percent for a left 
knee disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1975 to October 1978, October 1984 to March 1985, and 
May 1985 to December 1990.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision by the San Diego RO.  In January 2008, the 
Board granted the veteran's attorney's motion for a 30-day 
extension of time to submit additional evidence to support 
his claim; however, no additional evidence was received.  In 
July 2008, the case was remanded for additional development.


FINDINGS OF FACT

1.  A chronic right foot disorder was not manifested in 
service, and a postservice diagnosis of a right foot disorder 
is not shown.

2.  An unappealed June 1991 rating decision denied service 
connection for residuals of a concussion essentially based on 
a finding that there is no evidence of a head injury or 
concussion in service.

3.  Evidence added to the record since the June 1991 rating 
decision does not tend to show that the veteran sustained a 
concussion in service, does not relate to the unestablished 
fact necessary to substantiate the claim of service 
connection for residuals of a concussion, and does not raise 
a reasonable possibility of substantiating the claim.

4.  The veteran's right ankle disability is manifested by 
ankylosis at 5 degrees plantar flexion.

5.  The veteran's service connected left knee disability is 
manifested by full extension and flexion to 160 degrees 
without pain; there is no evidence of instability or ligament 
laxity.


CONCLUSIONS OF LAW

1.  Service connection for a right foot disability, including 
as secondary to a right ankle disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2008).

2.  Evidence received since the June 1991 rating decision is 
not new and material, and the claim of service connection for 
residuals of a concussion may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) (2008)

3.  A rating in excess of 20 percent for residuals of a right 
ankle fracture with fusion is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code (Code) 5270 (2008).

4.  A rating in excess of 10 percent is not warranted for the 
veteran's service connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Codes 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that in a claim to reopen a 
previously finally denied claim, notice to the claimant must 
include notice regarding the meaning of new and material 
evidence (to include with some specificity of what would be 
new and material evidence), as well as what evidence and 
information was necessary to substantiate the underlying 
claim.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
the Court held that in an increased rating claim, VCAA notice 
must include, with some degree of specificity, notice of what 
evidence is needed to support the claim.

September 2004 and February 2005 letters (prior to the RO's 
initial adjudication of these claims) informed the veteran of 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The veteran was instructed that since his claim of 
service connection for residuals of a concussion was the 
subject to a previous final denial, he needed to submit new 
and material evidence to reopen the claim.  It also explained 
what kind of evidence would be new and material and defined 
these terms.  The September 2004 letter informed the veteran 
that his previous claim had been denied because there was no 
evidence of his claimed disorder in service and that the new 
evidence must relate to this fact.  While he did not receive 
timely (i.e., pre-decisional) notice regarding disability 
ratings and effective dates of awards, he has had ample 
opportunity to respond after such notice was ultimately given 
(in 2008).  Significantly, such notice is not critical unless 
service connection is being granted.

August 2008 correspondence informed the veteran of the type 
of evidence needed to support his claims of increased ratings 
for right ankle and left knee disabilities, evidence and 
information he should submit, and the specific criteria under 
which the disabilities are rated.  A September 2008 
supplemental statement of the case (SSOC) readjudicated the 
claims after he had opportunity to respond.   Notably, he is 
represented by an attorney, who waived the remainder of 
waiting period for submission of additional evidence or 
information.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier along 
the way, nor is it otherwise alleged.

The veteran's service treatment records (STRs) are associated 
with his claims file and all pertinent/identified records 
that could be obtained have been obtained.  The veteran has 
not identified any pertinent, obtainable evidence that 
remains outstanding (the Board remanded the case in July 2008 
to obtain VA records the veteran identified but no such 
records were found).  The duty to assist by arranging for a 
VA examination or obtaining a medical opinion does not attach 
in a claim to reopen unless the claim has been reopened.  38 
C.F.R. § 3.159 (c)(4)(iii).  The RO arranged for a VA 
examination to assess the right ankle and left knee 
disabilities.  The RO did not arrange for a VA examination 
for his claimed right foot disability because such was not 
warranted.  The evidence of record does not contain a 
diagnosis of a right foot disability.  Thus, a medical 
opinion to determine the etiology of such a disability is not 
needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Even the low threshold standard for a nexus examination under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  
VA's duty is met.

II. Service Connection for a Right Foot Disability

A. Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Factual Background and Analysis 

The threshold question that must be addressed here (as with 
any claim seeking service connection, direct or secondary) is 
whether the veteran actually has the disability for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran's STRs include an October 1978 record that notes 
he reported a right foot injury as a result of kick back from 
the starter of his motor bike.  There was mild edema with 
tenderness.  The assessment was contusion; X-rays of the 
right foot were normal.  An October 1978 examination for 
separation from his first period of service found the feet 
normal on evaluation.  April 1990 X-rays of the right foot 
were taken in conjunction with right ankle surgery; no foot 
abnormalities were noted.  Postservice records dated in 2003 
and 2004 do not pertain to the veteran's right foot.  

There is no evidence of record that the veteran has a right 
foot disability, and he has not identified any medical 
provider whose records might show such disability.  
Accordingly, the threshold requirement for substantiating 
this claim for service connection, competent (medical 
diagnosis) evidence that the veteran has a right foot 
disability, is not met.  Consequently, the claim must be 
denied.

III. New and Material Evidence/Service Connection for 
Residuals of Concussion

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992); Fortuck v. Principi, 17 Vet. App. 173 
(2003).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Historically, a June 1991 rating decision denied the 
veteran's claim of service connection for residuals of a 
concussion essentially because there was no evidence of a 
concussion in service.  The appellant did not appeal this 
decision, and it became final.  38 U.S.C.A. § 7105.  

Relevant evidence of record at the time of the June 1991 
rating decision consisted of the veteran's STRs.  Those 
records show that in October 1977 he sought treatment for 
blurred vision.  He reported that he sustained a blow to the 
head on the left side around his temple three days earlier.  
His right eye was more dilated than the left.  No assessment 
was made; there was no indication that he suffered a 
concussion/trauma-related head disability from the reported 
incident.  On October 1978 examination for separation from 
his first period of service it was noted that an evaluation 
of his head was normal.  In December 1990, an MRI of the 
veteran's brain taken to assess complaints of tinnitus was 
interpreted as normal.  

Evidence associated with the claims file since the June 1991 
rating decision consists of 2003 to 2004 treatment notes and 
a December 2004 VA examination.  None of these records 
pertain to a concussion in service or identify current 
residuals thereof.  Thus, while new evidence has been added 
to the claims file it is not material because it does not 
relate to the unestablished fact necessary to substantiate 
the claim.  

In light of the foregoing, the Board finds that the 
additional evidence received since the June 1991 rating 
decision is not "new and material evidence," and that the 
claim of service connection for residuals of a concussion may 
not be reopened.

IV. Increased Ratings

A. Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  

B. Factual Background and Analysis

Right Ankle

A February 2004 treatment record from Dr. G. M. does not 
specifically mention the veteran's right ankle but notes he 
had full range of motion in his extremities.  A May 2004 
private treatment record notes the veteran complained of 
right ankle pain and swelling.  

On December 2004 VA examination, the history of the veteran's 
right ankle disability was noted.  He complained of 
intermittent swelling that flared-up at least once a month 
and lasted one to two days.  He used a slip-on elastic ankle 
support approximately every other week.  His ankle disability 
did not appear to significantly affect his usual and 
customary occupational activities.  Running or any 
competitive sports were not tolerated, but he tried to walk 2 
to 3 miles a week.  The repetitive nature of walking created 
a slight increase in aching discomfort of the ankle.  There 
appeared to be slight swelling of the right ankle when 
compared to the left ankle.  The ankle was quite restricted 
and appeared to be in a position of 5 degrees of plantar 
flexion.  Attempted manipulation of the ankle suggested that 
he possibly had 15 degrees of additional plantar flexion that 
seemed mainly in the mid tarsal and hind foot but not in the 
ankle joint per se.  There was no indication of ankle 
instability and no pain was apparent as the ankle was 
manipulated.  The physician commented that the veteran had 
functional impairment in association with activities 
requiring him to be on his feet for extended periods of time 
including standing, walking, etc.  He was unable to do any 
running or jumping type activity.  He had slight, chronic 
aching pain, but no indication of instability or 
incoordination, weakness, or fatigability.  There was 
evidence of atrophy of thigh and calf musculature evidencing 
limited use of the extremity.

The veteran's right ankle disability is rating 20 percent 
under Code 5270 (for ankylosis of an ankle).

A 40 percent evaluation is warranted for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is warranted for ankylosis in plantar flexion between 
30 and 40 degrees, or in dorsiflexion between 0 and 10 
degrees.  A 20 percent rating is warranted for ankylosis in 
plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, 
Code 5270.  

As was noted on the VA examination, the veteran's right ankle 
is ankylosed in plantar flexion at 5 degrees, and abduction, 
adduction, inversion, or eversion deformity is not noted.   
Even with consideration of DeLuca factors, such as limitation 
due to pain, flare-ups, or repetitive use), no more than a 20 
percent rating is warranted.  The competent (medical) 
evidence of record does not show that at any time during the 
appeal period (See Hart v. Mansfield, 21 Vet. App. 505 
(2007)) the veteran's right ankle disability met the criteria 
for a higher rating (ankylosis at plantar flexion of 30 
degrees or more or in dorsiflexion or with abduction, 
adduction, inversion, or eversion deformity.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
However, there is no objective evidence or allegation in the 
record of 'marked' interference with employment or frequent 
hospitalizations or other factors of like gravity due to the 
right ankle disability which would suggest that referral for 
extraschedular consideration is indicated.  See 38 C.F.R. § 
3.321 (2008).  

A preponderance of the evidence is against a claim for a 
rating in excess of 20 percent for the veteran's right ankle 
disability, and such claim must be denied.

Left Knee

A February 2004 treatment record from Dr. G. M. does not 
specifically mention the veteran's left knee but indicates he 
had full range of motion in his extremities.  A May 2004 
private treatment record indicates the veteran complained of 
left knee pain and clicking.  The knee had mild effusion and 
the range of motion appeared to be from 0 to 140 degrees.  

On December 2004 VA examination, the history of the veteran's 
left knee disability was noted.  He complained of persistent 
grinding or crepitus of the knee.  He indicated he avoided 
walking up or down stairs.  He was able to get into a 
stooped, squatting, kneeling, or crouching position, but 
found such activity uncomfortable and also found it difficult 
to raise himself from those positions.  He did not use any 
supportive device for his left knee.  His left knee did not 
cause any particular difficulty with his usual and customary 
occupational work activities (which involved driving), 
including loading and unloading the vehicles he drove.  He 
had no particular difficulty with activities of daily living 
other than minor discomfort with the bending activities as 
noted above.  He complained of constant, minor left knee pain 
and he denied having any regular flare-ups other than a daily 
occurrence of pain.  Repetitive use of the knee, on a limited 
basis, was not associated with any increased discomfort or 
disability.  The veteran stood without evidence of deformity 
of the knee and no evidence of effusion, temperature 
increase, etc.  He was able to squat to at least 80 percent 
with slight articular crepitation.  Extension was full to 0 
degrees and flexion was to 160 degrees.  Both ranges of 
motion were performed passively and actively, and without 
pain.  Manipulation of the left knee failed to identify any 
significant ligamentous laxity or instability.  The physician 
commented that the veteran had some slight functional 
impairment in association with activities involving deep knee 
bending, stooping, squatting, crouching, kneeling, etc., and 
his impairment was on the basis of pain and very definite 
structural (articular, degenerative) changes.  There was no 
indication of significant instability or incoordination.  
Weakness and fatigability did not appear to be issues.

The veteran's left knee disability is rated at 10 percent 
based on limitation of motion.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Left knee flexion is not shown to be limited to 30 degrees 
(or approximating such severity).  Consequently, a higher 
rating under Code 5260 is not warranted.  Inasmuch as left 
knee extension was reported as full, a separate compensable 
rating under Code 5261 is not warranted.  As no instability 
was found on either VA examination or noted in any treatment 
records, a rating under the Code 5257 criteria for knee 
disability manifested by subluxation or instability 
warranted.  And as there has never been any evidence of 
ankylosis, frequent locking or effusion, cartilage removal, 
or tibia and fibula impairment, consideration of Codes 5256, 
5258, 5259, is also not appropriate.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that currently 
compensated.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 
Vet. App. 202 (1995).  The competent (medical) evidence of 
record does not show that at any time during the appeal 
period the veteran's left knee disability met any schedular 
criteria for a higher rating.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
However, there is no objective evidence or allegation in the 
record of 'marked' interference with employment or frequent 
hospitalizations or other factors of like gravity due to his 
left knee disability which would suggest that referral for 
extraschedular consideration is indicated.  See 38 C.F.R. § 
3.321.  

In short, a preponderance of the evidence is against a 
finding that the veteran's service connected left knee 
disability warrants a rating in excess of 10 percent under 
any applicable criteria.


ORDER

Service connection for a right foot disability, including as 
secondary to a right ankle disability, is denied.

The appeal to reopen a claim of service connection for 
residuals of a concussion is denied.

A rating in excess of 20 percent for a right ankle fracture 
with fusion is denied.

A rating in excess of 10 percent for left knee disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


